Citation Nr: 1416722	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1963 to December 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011, a hearing was held before a Decision Review Officer (DRO) at the RO.  In March 2013, a videoconference hearing was held before the undersigned; at the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.  Transcripts of both hearings are associated with the Veteran's claims file.  The Veteran had also initiated an appeal of the denial of service connection for bilateral hearing loss, but did not perfect the appeal on this issue by filing a substantive appeal (a December 2011 substantive appeal is limited to tinnitus) after a statement of the case was issued.  Hence, that matter is not before the Board.  


FINDING OF FACT

It is reasonably shown that the Veteran has tinnitus that became manifest in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  As service connection for tinnitus is being granted, there is no reason to belabor the impact of the VCAA on the matter.
Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability that is due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, the Veteran must show: (1) the existence of a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

For a Veteran who engaged in combat with the enemy in active service, the Secretary of VA shall accept, as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of such incurrence or aggravation, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that no official record of such exists.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran's military occupational specialty was fire crewman.  His DD Form-214 reflects that he was awarded a combat infantryman's badge (CIB).  His STRs are silent regarding tinnitus. 

When he filed the instant claim the Veteran indicated that his tinnitus began in 1965.  A September 2010 VA examination report shows that the Veteran complained of constant tinnitus and he was unable to recall when it started.  In a January 2011 addendum to this examination report, the examiner opined that the Veteran's tinnitus is not the result of noise exposure in service and is most likely a result of his post service noise exposure while working for the postal service for 28 years.  The rationale provided for this opinion is that the Veteran could not recall when the tinnitus started, had normal hearing on service discharge, and there were no complaints of tinnitus documented in his claims file.  

In a March 2011 statement, the Veteran asserted that the matter of noise exposure in his employment with the postal service was not discussed with the September 2010 VA examiner.  He stated that he was in management during 25 of the 28 years of his employment with the postal service, and worked in a quiet office setting.  He repeated this in testimony at DRO and videoconference hearings.  During the videoconference hearing the Veteran reiterated that his "tinnitus began in service and has continued since".

The Veteran served in combat (reflected by his award of a CIB) and is entitled to consideration of his claim under the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b).  It is not in dispute that he has tinnitus, as tinnitus is a disability capable of lay observation by the person who experiences it, but is generally incapable of objective observation/verification.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  What he must still show to substantiate his claim is that the tinnitus is related to his service/noise trauma therein.

One method of establishing service connection is by showing that the disability for which service connection is sought became manifest during service, and has persisted since.  The Veteran alleges that such is the case with his tinnitus, as he first noted it in service or upon discharge from service, and it has persisted postservice.  Because the service records do not show tinnitus, the determination rests on the Veteran's credibility. 

The fact that tinnitus was not noted in the service treatment records does not preclude that it may have been present but not reported to medical care providers.  Consequently, the credibility of the Veteran's accounts of onset of tinnitus in service becomes a critical factor in this matter.  Against the Veteran's claim is the September 2010 VA audiology examination report, wherein he could not recall when his tinnitus started.  In support of his claim are his statements prior to and after the September 2010 VA audiology examination that he has had tinnitus since service. 

Upon close consideration of the entire record the Board finds that the Veteran's account placing onset of tinnitus in service and indicating that it has persisted since may reasonably accepted as credible.  He has fairly consistently (with one notable exception, which he has explained) maintained that his tinnitus began in service, and has persisted.  Considering the provisions of 38 U.S.C.A. § 1154(b), and resolving remaining reasonable doubt in his favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that his tinnitus became manifest in service and has persisted since.  The requirements for establishing service connection for tinnitus are met.  Service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


